Citation Nr: 1749332	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-51 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition, and if so, whether service connection is warranted.

2. Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The issue of entitlement to service connection for a left ankle condition was previously on appeal.  In an October 2016 rating decision, the RO granted entitlement to service connection for that condition.  Therefore, that issue is no longer on appeal.  

As discussed during the 2017 Board hearing, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee condition and entitlement to service connection for a left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a May 2012 rating decision, the RO denied entitlement to service connection for a left knee condition.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year.  Since that time, new evidence has been received that is material to the contention that the Veteran's current left knee disability is possibly related to a left knee injury during service. 


CONCLUSION OF LAW

The May 2012 rating decision, which denied entitlement to service connection for a left knee condition, is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2012 rating decision, the RO denied entitlement to service connection for left knee degenerative joint disease.  The RO found that this condition was neither incurred in nor caused by service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  38 C.F.R. § 3.156(a) provides:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Credibility must be presumed in petitions to reopen.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability, even if it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that, in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.  Since the May 2012 rating decision, the RO obtained the Veteran's service treatment records in December 2014 and documents from his medical board proceedings in October 2015.  Those records documented the Veteran's left knee medial meniscus tear in service and his February 1989 left knee surgery.  Furthermore, the Veteran and his representative submitted a November 2016 positive nexus opinion by Dr. B.K.  Also, in April 2017, they submitted the Veteran's prison medical records, including an examination report from October 1992, about three years after service, finding that the Veteran's lower extremities were abnormal and referencing the Veteran's left knee surgery in the 1980s.  

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for a left knee condition.  See 38 C.F.R. § 3.156.  For the reasons discussed below, this issue must be remanded for further development before the Board can adjudicate the merits. 

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

The Board finds that the duty to assist in the development of the claims has not been satisfied.  Therefore, a remand is necessary for the following reasons.

I. Service Connection for a Left Knee Condition

The Veteran primarily contends that his current left knee condition is related to a documented, 1988 left knee medial meniscus tear during service, and/or to his February 1989 left knee surgery. 

The Board finds the negative VA medical opinions of record regarding the Veteran's left knee condition were inadequate because the examiners did not consider the Veteran's complete claims file.  The Veteran was afforded a VA examination and medical opinion in November 2011.  The 2011 VA examiner acknowledged that the record was incomplete at that time because the Veteran had stated that there were many outstanding prison medical records relating to his bilateral knee conditions.  The 2011 examiner stated there were no post-separation medical records to review.  Accordingly, the examiner qualified the negative nexus opinion by explaining that it was "somewhat based on there being no medical records indicating chronicity and historical accounts.  A review of the prison medical records may alter the opinion."  The examiner also noted that he did not consider service treatment records regarding the Veteran's February 1989 left knee surgery.  

The Veteran was afforded another VA examination and medical opinion in June 2015.  One reason for the examiner's negative nexus opinion was that the Veteran's in-service left knee surgery was "over 20 years ago," suggesting a long gap in complaints or treatment.  Like the 2011 negative VA medical opinion, the 2015 VA medical opinion also was based upon an incomplete review of the Veteran's medical records because relevant prison medical records were not yet of record.  The prison medical records contain references to left knee complaints and findings, including a 1992 examination report documenting abnormal lower extremity findings and referencing his in-service left knee surgery.  This note shows left knee symptoms and abnormal findings relatively soon after service separation.  Accordingly, it suggests a possible direct relationship between his current left knee condition and his documented in-service left knee injury and treatment, or alternatively, continuity of left knee symptomatology since service. 

VA examinations are only adequate if based on a thorough review of the Veteran's pertinent medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As discussed in detail above, additional medical records pertinent to the left knee claim have been associated with the file since both the 2011 and 2015 VA negative medical opinions, including medical board proceedings documents, prison treatment records, and a November 2016 positive nexus opinion.  Therefore, the RO should obtain an addendum VA medical opinion regarding the etiology of the Veteran's current left knee disability that is based on all available, relevant medical evidence.

Upon remand, the RO also should attempt to obtain any outstanding left knee treatment records from the non-VA providers identified by the Veteran during the February 2017 Board hearing, including Pinellas County Healthcare and/or Pinellas Medical Associates. 


II. Service Connection for a Left Foot Condition

The Veteran primarily contends that he has a current left foot condition that is related to an in-service sports injury, or alternatively, to his service-connected left ankle condition.  

VA's duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In February 2017, the Veteran's representative submitted a fully favorable February 2017 SSA decision that cited multiple exhibits containing treatment records relevant to the left foot claim.  Before that time, the record included VA treatment records showing post-service complaints of left foot pain, but no current diagnosis of a left foot disability.  However, the February 2017 SSA decision references treatment records showing a diagnosis of peripheral neuropathy of the lower extremities based on May 2015 electromyography (EMG) and nerve conduction study (NCS) results.  The decision also cites an examination by Dr. W.H. finding mild foot drop.  However, the referenced exhibits and treatment records themselves are not of record.  Accordingly, upon remand, the RO should attempt to obtain the Veteran's complete SSA disability claim records.

As the Board is remanding this issue for the reason discussed above, the RO also should afford the Veteran a VA examination and etiology opinion regarding his left foot condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record the Veteran's complete medical records from the Bay Pines VAMC (and all associated outpatient clinics) from September 2016 to the present.

2. Obtain and associate with the record the Veteran's complete SSA disability records.  All attempts to obtain these records and any negative responses must be documented.

3. Ask the Veteran to complete a release form so the RO can request any outstanding non-VA treatment records relevant to his left knee and left foot claims, including the provider(s) identified by the Veteran during the February 2017 Board hearing as Pinellas County Healthcare and/or Pinellas Medical Associates.

4. ONLY AFTER completing Steps 1 through 3 above, to the extent possible, then proceed with the following instructions.

5. Return the Veteran's claims file to the June 2015 VA knee examiner (or to another VA examiner if that person is no longer available) for an addendum medical opinion.  In the report, the examiner should note his or her review of the complete claims file, including all relevant evidence obtained since the June 2015 VA knee examination and medical opinion (referenced above).  

Then, the examiner should answer the following question: Is it at least as likely as not (50 percent or greater) that the Veteran's current left knee disability began during or is otherwise related to service, including his documented 1988 left knee medial meniscus tear and/or February 1989 left knee surgery?

Please address the point raised by the November 2011 VA examiner that meniscus injuries and surgery can result in degenerative joint disease under some circumstances.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. Schedule the Veteran for a VA examination regarding his claimed left foot condition. The examiner should conduct any testing deemed necessary and note his or her review of the complete claims file in the report.  Then, the examiner should answer the following questions: 

a. Does the Veteran have a current diagnosis of any left foot condition? 

b. Is it at least as likely as not (50 percent or greater) that any currently diagnosed left foot condition began during or is otherwise related to the Veteran's military service?

c. Is it at least as likely as not (50 percent or greater) that any currently diagnosed left foot condition was caused by the Veteran's service-connected left ankle condition?

d. Is it at least as likely as not (50 percent or greater) that any currently diagnosed left foot condition was aggravated by the Veteran's service-connected left ankle condition?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


